DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0182351).
Regarding claim 1, Lin discloses a switchable light-collimating film (see figure 5, for instance) comprising: a first light-transmissive electrode layer (105); a collimating layer (103) having a thickness of at least 20 µm (paragraph [0029] references Patent No. 6,930,818, hereafter ‘818, for the design of microcup layer including elemetns 101 and 103; ‘818 discloses a thickness of the microcup layer as being “as thin as a piece of paper”, see column 11, lines 5-6, which according to the online resource “The Physics 1, thus anticipating the claimed thickness), and comprising a plurality of elongated chambers (101) with a portion of collimating layer (103) between elongated chambers, each elongated chamber having an opening (top surface of 101); a bistable electrophoretic fluid (102; [0022]-[0023]) comprising pigment particles disposed in each elongated chamber; a sealing layer (400, see fig. 4c) that seals the bistable electrophoretic fluid (102) within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber (101); a second light-transmissive electrode layer (104), wherein the first and second light transmissive layers (104, 105) are disposed on either side of the collimating layer (103); and a light-reflective surface (203, see fig. 4c) aligned with the opening of each elongated chamber (101, see fig. 5, elements 203 that are completely within the opening portion of 101), wherein the light-reflective surface (203) does not substantially overlap with the portion of the collimating layer between elongated chambers (see fig. 5, for portions 203 that are completely within the boundaries of 101). 
Regarding claim 2, Lin discloses the switchable light-collimating film of claim 1, wherein the collimating layer has a thickness of less than 500 µm (see ‘818, column 11, lines 5-6). 
Regarding claim 3, Lin discloses the switchable light-collimating film of claim 1, wherein a height of the elongated chambers (101) is equal to or less than the thickness of the collimating layer (103), a width of the elongated chambers (101) is between 5 µm and 150 µm, and a length of the chambers is between 200 µm and 5 mm (see fig. 5). 

Regarding claim 5, Lin discloses the switchable light-collimating film of claim 1, wherein the light-reflective surface (203) comprises a metal or a light-reflective metal oxide (607). 
Regarding claim 6, Lin discloses the switchable light-collimating film of claim 1, wherein the first or second light-transmissive electrode layer (104, 105) comprises indium-tin-oxide ([0026]). 
Regarding claim 7, Lin discloses the switchable light-collimating film of claim 1, wherein the bistable electrophoretic fluid comprises polymer-functionalized pigment particles and free polymer in a non-polar solvent ([0024]; see also ‘818 column 6, lines 43-54). 
Regarding claim 8, Lin discloses the switchable light-collimating film of claim 7, wherein the pigment is functionalized with a polyacrylate, polystyrene, polynaphthalene, or polydimethylsiloxane ([0024]; see also ‘818 column 6, lines 43-54). 
Regarding claim 9, Lin discloses the switchable light-collimating film of claim 7, wherein the free polymer comprises polyisobutylene or copolymers including ethylene, propylene, or styrene monomers ([0024]; see also ‘818 column 6, lines 43-54). 
Regarding claim 10, Lin discloses the switchable light-collimating film of claim 1, wherein the sealing layer (400) comprises cellulose, gelatin, a polyacrylate, a polyvinyl 
Regarding claim 12, Lin discloses the switchable light-collimating film of claim 1, further comprising a substrate (106) contacting the first or second light-transmissive electrode (104, 105), wherein the light-reflective surface (203) contacts the substrate. 
Regarding claim 13, Lin discloses the switchable light-collimating film of claim 12, wherein the substrate (106) comprises a first surface adjacent the first or second light-transmissive electrode (104, 105) and an opposed surface that contacts the light-reflective surface (203). 
Regarding claim 14, Lin discloses the switchable light-collimating film of claim 1, further comprising an optically-clear adhesive layer (205; [0057]). 
Regarding claim 15, Lin discloses the switchable light-collimating film of claim 14, further comprising a release layer (106) adjacent to the optically-clear adhesive layer (205). 
Regarding claim 16, Lin discloses the switchable light-collimating film of claim 1, wherein the sealing layer (400) forms the light-reflective surface (203). 
Regarding claim 17, Lin discloses a display (see fig. 5) comprising a switchable light-collimating film of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ding et al. (US 2006/0087490).
Regarding claim 11, Lin discloses the switchable light-collimating film of claim 1. However, Lin does not expressly disclose wherein the light-reflective surface contacts the bistable electrophoretic fluid.
Ding discloses a switchable light-collimating film (see figure 6A, for instance), wherein the light-reflective surface (604) contacts the bistable electrophoretic fluid (606). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective surface contacting the bistable electrophoretic fluid as Ding in the light-collimating film of Lin. The motivation for doing so would have been to reduce power consumption and enhance the quality of the display, as taught by Ding ([0017]).
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US 2016/0077364) in view of Lin.
Regarding claim 18, Shiota discloses a display (see figures 1A-2B and 36, for instance) comprising: a light source (1021); a switchable light-collimating film (1100) comprising: a first light-transmissive electrode layer (270), a collimating layer (120) having a thickness of at least 20 µm ([0095]), and comprising a plurality of elongated chambers (140) with a portion of collimating layer (120) between elongated chambers, each elongated chamber having an opening (top of 140) , a bistable electrophoretic fluid (142; [0096]) comprising pigment particles disposed in each elongated chamber, a sealing layer (115) that seals the bistable electrophoretic fluid within an elongated chamber by spanning the opening, a second light-transmissive electrode layer (125), 
Lin discloses a switchable light collimating film (see figure 5, for instance), including a light-reflective surface (203, see fig. 4c) aligned with the opening of each elongated chamber (101, see fig. 5, elements 203 that are completely within the opening portion of 101), wherein the light-reflective surface (203) does not substantially overlap with the portion of the collimating layer between elongated chambers (see fig. 5, for portions 203 that are completely within the boundaries of 101), and the use of an active matrix of thin film transistors ([0007]) for display switching. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective surface structure of Lin in the light-collimating film of Shiota. The motivation for doing so would have been to reduce the Moire pattern effect, as taught by Lin ([0002]).
Regarding claim 19, Shiota in view of Lin discloses the display of claim 18, further comprising a voltage source and a controller ([0146]) to provide a voltage impulse between the first and second light-transmissive electrode layers (270, 125). 
Regarding claim 20, Shiota in view of Lin discloses the display of claim 18, further comprising a prism film (1025a) disposed between the light source (1021) and the switchable light-collimating film (1100). 

Regarding claim 22, Shiota in view of Lin discloses the display of claim 18, further comprising a touch screen layer ([0060], see fig 46A). 
Regarding claim 23, Shiota in view of Lin discloses the display of claim 18, wherein the light-reflective surface (Lin 203) is disposed between the light source (1021) and the active matrix of thin film transistors (layered upon 1030b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/3/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://hypertextbook.com/facts/2001/JuliaSherlis.shtml